83 So. 3d 1014 (2012)
James IMSEIS, Appellant,
v.
Baktash ZAHER, Appellee.
No. 2D10-5990.
District Court of Appeal of Florida, Second District.
April 4, 2012.
Walter E. Foster, III, of Walter E. Foster, III, P.A., Daytona Beach, for Appellant.
William N. Gambert, Daytona Beach, for Appellee.
LaROSE, Judge.
James Imseis appeals a final judgment denying him relief on causes of action for cancellation of a deed, ejectment, and equitable lien. He also challenges the trial court's reservation of jurisdiction to determine entitlement to and an award of attorneys' fees; Mr. Imseis argues that no one pleaded for such relief. On this latter point, we agree and Mr. Zaher concedes error.
A claim for attorneys' fees must be pleaded, whether based on contract or statute. BMR Funding, LLC v. DDR Corp., 67 So. 3d 1137, 1140 (Fla. 2d DCA 2011) (citing Stockman v. Downs, 573 So. 2d 835, 837 (Fla.1991)). Additionally, a timely motion is required. Fla. R. Civ. P. 1.525; Barco v. Sch. Bd. of Pinellas County, 975 So. 2d 1116, 1124 n. 4 (Fla.2008).
We reverse that portion of the final judgment reserving jurisdiction to determine and award attorneys' fees. In all other respects, we affirm the final judgment.
Affirmed in part; reversed in part.
CASANUEVA and MORRIS, JJ., Concur.